Citation Nr: 1317881	
Decision Date: 05/31/13    Archive Date: 06/06/13

DOCKET NO.  09-09 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to special monthly pension at the housebound rate.

[The issue of entitlement to payment of, or reimbursement for, unauthorized private medical expenses associated with the Veteran's hospitalization at St. Francis Medical Center in Grand Island, Nebraska, on March 26, 2010, will be addressed in a separate decision with a separate docket number to be issued concurrently.]


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from July 1974 to December 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In January 2011 and September 2011, the Board remanded this case for additional development, and the case has been returned for further appellate review.


FINDING OF FACT

The Veteran does not have a single disability evaluated as 100 percent disabling.


CONCLUSION OF LAW


The criteria for special monthly pension based on housebound status have not been met. 38 U.S.C.A. §§ 1502, 1521, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a), 3.351 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), substantially amended the provisions of chapter 51 of title 38 of the United States Code, concerning the notice and assistance to be afforded to claimants in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012)).  In addition, VA published regulations, which were created for the purpose of implementing many of the provisions of VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in pertinent part, at 38 C.F.R. § 3.159 (2012)).  The notice requirements of the VCAA require VA to notify the veteran of any evidence that is necessary to substantiate a claim, as well as the evidence VA will attempt to obtain and which evidence the veteran is responsible for providing.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA notice requirements, however, may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Pelegrini, supra.

The Board finds that the notification requirements of VCAA have been satisfied in this case.  In this regard, the Board notes evidentiary development letters dated in July 2008 and August 2008 in which the RO advised the appellant of the evidence needed to substantiate his special monthly pension claim.  The appellant was also advised of his and VA's responsibilities under VCAA, to include what evidence should be provided by him and what evidence should be provided by VA.

The Board further finds that the duty to assist requirements of VCAA have also been satisfied in this case.  Specifically, the Board finds that all obtainable evidence identified by the Veteran relative to the issue decided herein has been obtained and associated with the claims folder.  In particular, the Board notes that the RO obtained the Veteran's VA medical records, available private medical records, and Social Security Administration records.

The Board also notes that the RO arranged for the Veteran to undergo a VA examination in September 2012.  The Board finds that the resulting examination report is adequate for the purpose of determining the claim that is decided herein. During the examination, the examiner elicited from the Veteran his history of complaints and symptoms, conducted a thorough examination, and provided clinical findings detailing the examination results.  For these reasons, the Board concludes that the report of the September 2012 VA examination provides an adequate basis for a decision.

The evidence of record provides sufficient information to adequately evaluate the claim.  Therefore, no further assistance to the Veteran with the development of evidence is required, nor is there notice delay or deficiency resulting in any prejudice to the Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Special Monthly Pension at the Housebound Rate

Increased pension is payable to a veteran who is entitled to pension under 38 U.S.C.A. § 1521 and who is not in need of regular aid and attendance if, in addition to having a single permanent disability rated 100 percent disabling under the Schedule for Rating Disabilities (not including ratings based upon unemployability under § 4.17 of this chapter) a veteran: (1) has additional disability or disabilities independently ratable at 60 percent or more, separate and distinct from the permanent disability rated as 100 percent disabling and involving different anatomical segments or bodily systems, or (2) is 'permanently housebound' by reason of disability or disabilities.  The 'permanently housebound' requirement is met when a veteran is substantially confined to his dwelling and the immediate premises or, if institutionalized, to the ward or clinical area, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his lifetime.  38 C.F.R. § 3.351(d).

The September 2011 Board remand notes that the Veteran did not have a single permanent disability rated 100 percent disabling.  It further observes, however, that the Veteran's bladder cancer had not been assigned a rating for pension purposes.  The Board thus remanded this claim in order for the RO/AMC to assign a disability rating for pension purposes for the Veteran's bladder cancer, or to assigned disability ratings for any bladder cancer residuals.  

Based on the evidence of record, including a September 2012 VA urinary tract and bladder examination report, the following disability ratings were established for the residuals of the Veteran's bladder cancer in an October 2012 rating decision: erectile dysfunction, evaluated as 20 percent disabling; urinary frequency, 20 percent disabling; and urethral or bladder calculi secondary to bladder cancer, 0 percent disabling.  In addition, the Veteran has been found to have the following disabilities: tinnitus, evaluated as 10 percent disabling; left ear hearing loss, 0 percent disabling; hepatitis C, 20 percent disabling; right ear hearing loss, 0 percent disabling; status post right hip arthroplasty/revision, 70 percent disabling; avascular necrosis of the right hip, 10 percent disabling; and inguinal hernia, 0 percent disabling.  

Based on the foregoing, the Board finds that the claim for special monthly pension based on housebound status must be denied, as the Veteran does not satisfy the threshold requirement of having a single permanent disability rated 100 percent disabling under the Schedule for Rating Disabilities.  38 C.F.R. § 3.351(d).  The Veteran's claim for special monthly pension at the housebound rate must therefore be denied because of absence of legal merit or lack of entitlement to the award under the law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  In light of the above, the Board need not reach the question of whether the Veteran satisfies either 38 C.F.R. § 3.351(d)(1) or (2).  

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  Accordingly, entitlement to special monthly pension at the housebound rate is denied.



ORDER

Entitlement to special monthly pension at the housebound rate is denied.




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


